Citation Nr: 0816820	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-09 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include as secondary to post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to an increased rating for sinusitis. 



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1969.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2004 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Lincoln, Nebraska, (hereinafter RO).  

In September 1998, the Board remanded the veteran's claims 
for service connection for dizziness and an increased rating 
for sinusitis.  The claim for service connection for 
dizziness had been granted and as discussed herein, the claim 
for an increased rating for sinusitis has been withdrawn.  


FINDINGS OF FACT

1.  A heart disorder was not demonstrated during service and 
there is no competent evidence linking a heart disorder to 
service.  

2.  The weight of the evidence is against a conclusion that a 
heart disorder is etiologically related to PTSD.  

3.  In a statement received in June 2000, the veteran 
withdrew his appeal with respect to the claim for an 
increased rating for sinusitis.  


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated by 
service, may not be presumed to have been incurred in service 
and is not proximately due to or the result of PTSD.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007). 

2.  The criteria for withdrawal of the substantive appeal by 
the veteran with respect to the issue of entitlement to an 
increased rating for sinusitis have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication, in a June 2004 
letter, the RO advised the claimant of the information 
necessary to substantiate her claim for service connection 
for a heart disorder, to include as secondary to PTSD.  She 
was also informed of her and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  She was 
also told to provide any relevant evidence or information in 
her possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  By letter in March 2006, she 
was provided with information regarding ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
As such, the Board finds that the duty to notify has been 
satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA and private treatment records, and the veteran's 
own statements she has presented.  The veteran was also 
afforded a VA examination that includes an opinion as to 
whether her heart disorder was incurred in service or as a 
result of PTSD.  Thus, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim for service connection that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim adjudicated below.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

II.  Legal Criteria/Analysis

A.  Service Connection for a Heart Disorder

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including heart disorders, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection is warranted for a 
disability which is aggravated by, proximately due to, or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability.  Id.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

With the above criteria in mind, the relevant facts will be 
summarized.  The service medical records are negative for a 
heart disorder.  The post-service evidence includes private 
medical reports dated in April 2004 noting the presence of 
supraventricular tachycardia which the veteran reported she 
had been experiencing for more than 20 years, with an initial 
evaluation for this condition in 1984.  She indicated that a 
catheterization had been accomplished at that time which was 
negative.  The veteran at the time of the April 2004 
evaluation described having rather consistent "spells" of 
supraventricular tachycardia over the years, even with 
medication, but that the symptoms had recently increased.  An 
echocardiogram conducted in March 2004 revealed concentric 
left ventricular hypertrophy.  

The veteran was admitted to a VA medical facility in August 
2004 for a cardiac evaluation, at which time she again 
provided 1984 as the date of onset of her supraventricular 
tachycardia.  An electrophysiologic study during this 
hospitalization resulted in a diagnosis of fast flow AV nodal 
reentry tachycardia.  

The veteran was provided with a VA examination in October 
2004 to address her contention that her heart disorder was 
either due to service or her service connected PTSD, which 
has been rated 30 percent disabling effective from May 2000.  
The examiner noted that she had "carefully reviewed" the 
veteran's claims file and recent electronic reports.  In this 
regard, she noted that the veteran's service medical records 
did not reveal supraventricular tachycardia.  As to the 
nature of this condition, the examiner stated as follows: 

Supraventricular tachycardia is caused by 
an abnormal or aberrant pathway, which 
causes a reentry of the electrical 
impulse causing the heart to beat very 
fast, and this is called 
supraventricular.  This was identified at 
the VA hospital in Minneapolis.  This is 
an anatomical defect and is not acquired 
and has nothing to do with any kind of 
mental or emotional symptoms or problems.  
Therefore, it is less likely than not 
that the supraventricular tachycardia was 
caused by the posttraumatic stress 
disorder. 

Pertinent evidence of record also includes a March 2006 
private physician's report indicating that he treated the 
veteran in an emergency room in 2004 for an episode of severe 
paroxysmal supraventricular tachycardia that "was brought 
on, at least in part, by stress and stress reaction that the 
patient was having at that time.  It certainly predisposed 
her to this difficulty." 

Applying the pertinent legal criteria to the facts summarized 
above, as the service medical records are negative for a 
heart disorder, and it was the conclusion of the VA examiner 
in October 2004 that the veteran's supraventricular 
tachycardia was an "anatomical" rather than an "acquired" 
defect, and there is otherwise no positive medical evidence 
indicating that the veteran has a heart disorder that was 
acquired as a result of service, the Board finds that service 
connection for a heart disorder on a "direct" basis is not 
warranted.  As for the veteran's assertions that her heart 
disorder is related to service, such assertions cannot be 
used to establish a claim as a layperson is not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  

Addressing now whether service connection can be granted for 
a heart disorder as secondary to PTSD, while the record 
reveals some positive evidence in this regard in the form of 
the March 2006 private opinion in addition to the negative 
opinion by the VA examiner in October 2004, the Board has the 
authority to favor one medical opinion over another.  See 
Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Unlike the March 2006 
opinion, the October 2004 opinion is documented to have been 
based on review of the relevant clinical history.  It would 
also be mere speculation for the Board to assume that even if 
"stress" played a role in the veteran's cardiac condition 
that such stress was the direct result of the veteran's PTSD 
rather than some other, non-service connected cause.  To this 
end, the physician who rendered the March 2006 opinion 
himself did not specifically attribute symptoms of PTSD to 
the veteran's heart condition.  As such, and in light of the 
definitive and specific conclusion by the VA examiner that 
the veteran's heart condition "has nothing to do with any 
kind of mental or emotional symptoms or problems," the Board 
finds the probative value of the October 2004 opinion to 
exceed that of the opinion rendered in March 2006.  

The Board has also considered the veteran's assertions that 
his heart condition was aggravated by her PTSD, but it is 
again noted that she is not qualified to render such an 
opinion.  See Routen, Espiritu, supra.  As such, the Board 
finds that the probative value of the positive evidence is 
outweighed by the negative evidence, and that the claim for 
service connection for a heart disorder must therefore be 
denied.  Gilbert, 1 Vet. App. at 49. 

B.  Increased rating  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
veteran or by the authorized representative.  38 C.F.R. 
§ 20.204.  In a statement from the veteran received in June 
2000, the veteran withdrew her claim for an increased rating 
for sinusitis.  Accordingly, the Board does not have 
jurisdiction to review the appeal with respect to this issue 
and it is dismissed. 


ORDER

Service connection for a heart disorder, to include as 
secondary to PTSD, is denied. 

The claim for an increased rating for sinusitis dismissed.   


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


